Bigelow, C. J.
The same suggestion had occurred to us. It appears that the respondent is confined in an insane asylum, and a guardian ad litem should be appointed.
B. F. Butler was requested to act in that capacity, and con sented to do so.
Evidence was then taken of the condition of the respondent, and, after deliberation, a decree was entered, as follows:
“ Suffolk, ss. Supreme judicial court, January term A. D. 1861. Commonwealth of Massachusetts, by the Attorney General, v. George W. Cooley.
“ And now this fourth day of February A. D. 1861 the order of notice upon the above entitled information is returned; and the Honorable George T. Bigelow, chief justice of said court, the Honorable Charles A. Dewey, the Honorable Theron Met-calf, The Honorable Ebenezer R. Hoar, the Honorable Reuben A. Chapman, associate justices thereof, being present- and sitting, it is made to appear to said court that due service hath *361peen made of said order of notice in the manner therein ordered, but said George W. Cooley, the respondent therein named, doth not appear, and Benjamin F. Butler, Esquire, a counsellor of this court, is by said court appointed guardian ad litem, to appear on behalf of said respondent and represent his interests in the matter of said information, and testimony is heard to prove the allegations thereof. And all and singular the premises being seen and understood, and it being made to appear to said court that the allegations of said information are proved to be true, and that sufficient cause is shown for the removal of said George W. Cooley from his said office of district attorney of the Commonwealth for the Suffolk district, and that the public good requires said removal, therefore it is considered by said court, all of said justices concurring, and they being a majority of the justices of said court, that the said George W. Cooley do not in any manner concern himself further about the holding of or exercising the said office of district attorney of the Commonwealth for the Suffolk district, but that he be and hereby is removed therefrom, and forejudged and excluded from holding or exercising the same office.